DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osaki et al (9,594,303).
Osaki et al disclose a positive resist composition which comprises a unit having a structure similar to that of the instant claims (see claim 7; instant claims 1-3, (a2)).
Examples include:

    PNG
    media_image1.png
    128
    138
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    82
    177
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    90
    231
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    173
    254
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    184
    275
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    173
    312
    media_image6.png
    Greyscale

The polymer further comprises a unit comprising a photoacid generator as required by instant claim 7 (unit (d2)):

    PNG
    media_image7.png
    229
    319
    media_image7.png
    Greyscale

The composition further comprises a solvent, an acid generator, a surfactant, an a quencher (acid diffusion controller; columns 46-49, examples; instant claims 8-11). 
The method of patterning includes the steps as claimed by the instant claims 12 and 13, with the :

    PNG
    media_image8.png
    350
    329
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    130
    337
    media_image9.png
    Greyscale


Given the teachings of the reference, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare the material of Osaki et al, choosing as the nitrogen-containing unit, that as taught by the reference and shown above having a tertiary carbon.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatakeyama et al (9,360,760), Jang et al (10,564,542), and Hatakeyama et al (9,632,415) are cited as teaching similar polymers, but in negative resists and shrink materials, not in positive resists.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337. The examiner can normally be reached Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMANDA C. WALKE/            Primary Examiner, Art Unit 1722